EXHIBIT 10.3
ADOBE SYSTEMS INCORPORATED
1994 PERFORMANCE AND RESTRICTED STOCK PLAN


RESTRICTED STOCK AWARD GRANT AGREEMENT


Adobe Systems Incorporated (the “Company”) has granted _______________________
(the “Participant”), as of ___________ ___, 2009 (the “Grant Date”), an award of
Restricted Stock (the “Award”) as described in this Restricted Stock Award Grant
Agreement (the “Agreement”) pursuant to the Company’s 1994 Performance and
Restricted Stock Plan (the “Plan”).  Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan and, if applicable, the
Superseding Agreement.


IT IS AGREED between the parties as follows:


1.           Issuance of Shares.  Effective as of the Grant Date, the Company
shall issue the Participant _______________ shares of the Company’s common stock
(the “Stock”) in consideration for the Participant’s service with the
Company.  In the event additional consideration is required by law so that the
Stock acquired under this Agreement is deemed fully paid and nonassessable, the
Board shall determine the amount and character of such additional consideration
to be paid and the Participant shall deliver it promptly to the Company.  The
Company will direct the transfer agent for the Company to deliver to Escrow
Agent (as defined in Section 6 below) the certificate or certificates evidencing
the shares of Stock being acquired by the Participant.  Any such shares may be
held in book entry form directly registered with the transfer agent or in such
other form as the Company may determine.


2.           Vesting and Reacquisition Right.


(a)           Vesting.


(i) Vesting Schedule. The Award shall be subject to vesting in accordance with
the Vesting Schedule set forth on Exhibit A hereto, except as otherwise set
forth herein.  Shares of Stock that have vested in accordance with the Vesting
Schedule, or as otherwise set forth herein, are “Vested Shares.”  Shares of
Stock that have not vested are “Unvested Shares.”  Vesting is subject to the
Participant’s continued Service.
 
(ii) Acceleration Upon Death or Disability.  If the Participant’s service with
the Company terminates because of his or her death or Disability, then he or she
will be given credit for an additional twelve (12) months of continuous service;
provided, however, that in no event shall such applicable vesting exceed 100%
vesting of the Award. For purposes of this provision, (i) the Participant’s
service shall be deemed to have terminated on account of death if his or her
death occurs within three (3) months after the Participant’s termination of
service, and (ii) “Disability” shall mean the Participant’s permanent and total
disability within the meaning of Section 22(e)(3) of the Code, and any
applicable regulations promulgated thereunder to the extent not inconsistent
with the regulations under Section 409A of the Code.


(b)           Reacquisition Right.  The Company shall simultaneously with the
termination of the Participant’s Service automatically reacquire for no
consideration all of the Unvested Shares (the “Reacquisition Right”), unless the
Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares.  Any such waiver shall be exercised by the Company by written
notice to the Participant (with a copy to Escrow Agent) within ninety (90) days
after the termination of Service, and Escrow Agent may then release to the
Participant the number of Unvested Shares not being reacquired by the
Company.  If the Company does not waive its Reacquisition Right as to all of the
Unvested Shares,

 
 

--------------------------------------------------------------------------------

 

then upon such termination of Service, Escrow Agent shall transfer to the
Company the number of Unvested Shares the Company is reacquiring.  The
Reacquisition Right shall expire when all of the shares have become Vested
Shares.  Notwithstanding the foregoing, if necessary to avoid a charge to
earnings for financial accounting purposes, the Company shall not exercise its
Reacquisition Right until at least six (6) months (or such other period required
for financial accounting purposes) have elapsed following the Participant’s
acquisition of the shares of Stock issued pursuant to this Award, unless
otherwise determined by the Board.  In the event of a Change of Control or other
change in the Company’s capital structure (as provided in Section 5 of the
Plan), the Reacquisition Right may be assigned by the Company to the successor
of the Company (or such successor’s parent corporation), if any, in connection
with such transaction.  To the extent the Reacquisition Right remains in effect
following such transaction, it shall apply to the new capital stock or other
property received in exchange for the Stock under this Award in consummation of
such transaction.


3.           Definitions.  As used in this Agreement, the following terms shall
have the meanings indicated unless the context requires a different meaning.


(a)           Board.  The “Board” shall mean the Board of Directors of the
Company.


(b)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(c)           Director.  “Director” shall mean a member of the Board of
Directors of the Company.


(d)           Participating Company.  “Participating Company” shall mean (i) the
Company, and (ii) any present or future parent and/or subsidiary corporation of
the Company while such corporation is a parent or subsidiary of the
Company.  For purposes of this Agreement, a parent corporation and a subsidiary
corporation shall be as defined in Sections 424(e) and 424(f) of the Code.


(e)           Participating Company Group.  “Participating Company Group” shall
mean at any point in time all corporations collectively which are then a
Participating Company.


(f)           Service.  “Service” means the Participant’s employment or service
with the Participating Company Group as an employee or a consultant, whichever
such capacity the Participant held on the Grant Date.  Unless otherwise
determined by the Board, the Participant’s Service shall be deemed to have
terminated if the Participant ceases to render service to the Participating
Company Group in such initial capacity.  However, the Participant’s Service
shall not be deemed to have terminated merely because of a change in the
Participating Company for which the Participant renders such Service in such
initial capacity, provided that there is no interruption or termination of the
Participant’s Service.  Furthermore, the Participant’s Service shall not be
deemed to have terminated if the Participant takes any bona fide leave of
absence approved by the Company of ninety (90) days or less.  In the event of a
leave in excess of ninety (90) days, the Participant’s Service shall be deemed
to terminate on the ninety-first (91st) day of the leave unless the
Participant’s right to return to Service is guaranteed by statute or
contract.  Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, a leave of absence shall not be treated as Service
for purposes of determining vesting under this Agreement.  A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the corporation for which the Participant performs Service
ceasing to be a Participating Company.  Subject to the foregoing, the Board, in
its discretion, shall determine whether the Participant’s Service has terminated
and the effective date of such termination.

 
2

--------------------------------------------------------------------------------

 

(g)           Superseding Agreement.  “Superseding Agreement” shall mean the
Adobe Systems Incorporated Executive Severance Plan in the Event of a Change of
Control and/or the individual written retention agreement in effect on the Grant
Date between the Company and the Participant, to the extent applicable to the
Participant.


4.           Administration.  All questions of interpretation concerning this
Agreement shall be determined by the Board and/or by a duly appointed committee
of the Board having such powers as shall be specified by the Board.  Any
reference herein to the Board shall also mean the committee if such committee
has been appointed.  All determinations by the Board shall be final and binding
upon all persons having an interest in this Agreement.


5.           Rights as a Stockholder.  The Participant shall have no rights as a
stockholder with respect to Unvested Stock. No adjustment shall be made for
dividends or distributions or other rights for which the record date is prior to
the date such Stock becomes Vested Stock.


6.           Escrow of Unvested Shares. As security for the Participant’s
faithful performance of the terms of this Agreement (including Section 2) and to
insure the availability for delivery of the Participant’s Stock upon execution
of the Reacquisition Right, the Participant agrees to the following “Joint
Escrow” and “Joint Escrow Instructions,” and the Participant and the Company
hereby authorize and direct the Corporate Secretary of the Company or the
Corporate Secretary’s designee (“Escrow Agent”) to hold the documents delivered
to Escrow Agent pursuant to the terms of this Agreement, in accordance with the
following Joint Escrow Instructions:


(a)           As provided in Section 2 above, in the event of the termination of
the Participant’s Service, the Company shall pursuant to the Reacquisition
Right, automatically reacquire for no consideration all Unvested Shares, as of
the date of such termination, unless the Company elects to waive such right as
to some or all of the Unvested Shares.  If the Company elects to waive the
Reacquisition Right, the Company will give the Participant and Escrow Agent a
written notice specifying the number of Unvested Shares not to be reacquired.
The Participant and the Company hereby irrevocably authorize and direct Escrow
Agent to close the transaction contemplated by such notice as soon as
practicable following the date of termination of Service in accordance with the
terms of this Agreement and the notice of waiver, if any.
 
(b)           Vested Shares shall be delivered to the Participant upon the
Participant’s request given in the manner provided for in this Agreement for
providing notice.
 
(c)           At any closing involving the transfer or delivery of some or all
of the property subject to the Agreement, Escrow Agent is directed (i) to date
any stock assignments necessary for the transfer in question, (ii) to fill in
the number of shares being transferred, and (iii) to deliver the same, together
with the certificate, if any, evidencing the shares of Stock to be transferred,
to the Participant or the Company, as applicable.
 
(d)           The Participant irrevocably authorizes the Company to deposit with
Escrow Agent the certificates, if any, evidencing shares of Stock to be held by
Escrow Agent hereunder and any additions and substitutions to such shares as
specified in this Agreement.  The Participant hereby irrevocably constitutes and
appoints Escrow Agent as the Participant’s attorney-in-fact and agent for the
term of this escrow to execute with respect to such securities and other
property all documents of assignment and/or transfer and all stock certificates
necessary or appropriate to make all securities negotiable and complete any
transaction contemplated herein.
 

 
3

--------------------------------------------------------------------------------

 

(e)           This escrow shall terminate upon the expiration or application in
full of the Reacquisition Right and the completion of the tasks contemplated by
these Joint Escrow Instructions.
 
(f)           If at the time of termination of this escrow, Escrow Agent should
have in its possession any documents, securities, or other property belonging to
the Participant, Escrow Agent shall deliver all of same to the Participant and
shall be discharged of all further obligations hereunder.
 
(g)           Except as otherwise provided in these Joint Escrow Instructions,
Escrow Agent’s duties hereunder may be altered, amended, modified, or revoked
only by a writing signed by all of the parties hereto.
 
(h)           Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees.  Escrow Agent shall not be personally
liable for any act Escrow Agent may do or omit to do hereunder as Escrow Agent
or as attorney-in-fact for the Participant while acting in good faith and any
act done or omitted by Escrow Agent pursuant to the advice of Escrow Agent’s own
attorneys shall be conclusive evidence of such good faith.
 
(i)           Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders, judgments, decrees or process of courts of
law, and is hereby expressly authorized to comply with and obey orders,
judgments, or decrees of any court.  In case Escrow Agent obeys or complies with
any such order, judgment, or decree of any court, Escrow Agent shall not be
liable to any of the parties hereto or to any other person, firm, or corporation
by reason of such compliance, notwithstanding any such order, judgment, or
decree being subsequently reversed, modified, annulled, set aside, vacated, or
found to have been entered without jurisdiction.
 
(j)           Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.
 
(k)           Escrow Agent shall not be liable for the outlawing of any rights
under any statute of limitations with respect to these Joint Escrow Instructions
or any documents deposited with Escrow Agent.
 
(l)           Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Company (or the
Secretary’s designee, if applicable) or if Escrow Agent shall resign by written
notice to each party.  In the event of any such termination, the Company may
appoint any officer or assistant officer of the Company or any other person as
successor Escrow Agent and the Participant hereby confirm the appointment of
such successor or successors as the Participant’s attorney-in-fact and agent to
the full extent of such successor Escrow Agent’s appointment.
 
(m)           If Escrow Agent reasonably requires other or further instruments
in connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
 
(n)           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, Escrow Agent is authorized and directed to retain in its possession
without liability to anyone all or any part of such securities until such
 

 
4

--------------------------------------------------------------------------------

 

dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings.
 
(o)           By signing this Agreement below Escrow Agent becomes a party
hereto only for the purpose of the Joint Escrow Instructions; Escrow Agent does
not become a party to any other rights and obligations of this Agreement apart
from those in this Section 6.
 
(p)           Escrow Agent shall be entitled to employ such legal counsel and
other experts as Escrow Agent may deem necessary to properly advise Escrow Agent
in connection with Escrow Agent’s obligations hereunder.  Escrow Agent may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor.  The Company shall be responsible for all fees generated
by such legal counsel in connection with Escrow Agent’s obligations hereunder.
 
(q)           These Joint Escrow Instructions shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  It is understood and agreed that references to “Escrow Agent” herein
refer to the original Escrow Agent and to any and all successor Escrow
Agents.  It is understood and agreed that the Company may at any time or from
time to time assign its rights under the Agreement and these Joint Escrow
Instructions in whole or in part.
 
7.           Legends.  The Participating Company Group may at any time place
legends referencing the Reacquisition Right set forth in Section 2 above and any
applicable federal and/or state securities restrictions on all certificates
representing shares of Stock subject to the provisions of this Agreement.  The
Participant shall, at the request of the Participating Company Group, promptly
present to the Participating Company Group any and all certificates representing
shares of Stock acquired under this Agreement in the possession of the
Participant in order to effectuate the provisions of this Section.  Unless
otherwise specified by the Participating Company Group, legends placed on such
certificates may include but shall not be limited to the following:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
OR HER PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE CORPORATION.”


8.           Transfers in Violation of Agreement. The Participant’s Award and
any Unvested Shares are not transferable, except by will or by the laws of
descent and distribution. The Company shall not be required (a) to transfer on
its books any shares of the Stock which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (b) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom any such shares shall have been so
transferred.


9.           Tax Matters.


(a)           Tax Consequences. The Participant acknowledges and agrees that the
Participant has reviewed with the Participant’s own tax advisors the federal,
state, local and foreign tax consequences of the Award and the transactions
contemplated by this Agreement, or has knowingly and voluntarily declined to do
so.  The Participant shall rely solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may

 
5

--------------------------------------------------------------------------------

 

arise as a result of the Award or the transactions contemplated by this
Agreement.  The Participant acknowledges that the Participant shall be solely
responsible for making any filings or elections, including any election under
Section 83(b) of the Code, even if the Participant requests the Company or its
representatives to make any filing on the Participant’s behalf.


(b)           Withholding Obligations.  Regardless of any action taken by the
Company or the Participating Company Group with respect to any or all income,
employment, social insurance, or payroll taxes, payment on account or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Participant
is and remains the Participant’s responsibility and that the Company and
Participating Company Group (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Agreement, the subsequent sale of the Stock, or the receipt of any
dividends, and (ii) do not commit to structure the terms of the grant or any
other aspect of this Agreement to reduce or eliminate the Participant’s
liability for Tax-Related Items. At the time the Participant vests in the Stock
or at any other time as reasonably requested by the Company or the Participating
Company Group, the Participant shall pay or make adequate arrangements
satisfactory to the Participating Company Group to satisfy all withholding
obligations of the Participating Company Group. In this regard, the Participant
hereby authorizes the withholding of that number of whole vested shares
otherwise deliverable to the Participant pursuant to this Agreement having a
fair market value not in excess of the amount of the Tax-Related Items
determined by the applicable minimum statutory rates. In no event may shares of
Stock be withheld with a value exceeding the minimum amount of tax required to
be withheld by law. Finally, the Participant shall pay to the Company or
Participating Company Group (as applicable) any amount of the Tax-Related Items
that the Company or the Participating Company Group may be required to withhold
as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Participant expressly
acknowledges and agrees that the Company may withhold from any compensation paid
to the Participant by the Company in partial or full satisfaction of the
withholdings contemplated by this Section.


10.           Acknowledgement. By accepting this Agreement, the Participant
acknowledges that:


(a)           the Plan is established voluntarily by the Company; it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Board at any time, unless otherwise provided in the Plan and this
Agreement;


(b)           this grant is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past;


(c)           all decisions with respect to future awards under the Plan, if
any, will be at the sole discretion of the Board;


(d)           the Participant’s participation in the Plan shall not create a
right to further employment with the Company or the Participating Company Group
and shall not interfere with any ability of the Company or the Participating
Company Group to terminate the Participant’s employment relationship at any
time, with or without cause;


(e)           the Participant is voluntarily participating in the Plan;


(f)           this Award is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy,

 
6

--------------------------------------------------------------------------------

 

end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;


(g)           in the event that the Participant is not an employee of the
Company, this Agreement will not be interpreted to form an employment contract
or relationship with the Company; and furthermore, this Agreement will not be
interpreted to form an employment contract with the other members of the
Participating Company Group;


(h)           the future value of the Stock is unknown and cannot be predicted
with certainty; and


(i)           no claim or entitlement to compensation or damages arises from
termination of this Award or diminution in value of the Stock issued resulting
from termination of the Participant’s Service with the Company or the
Participating Company Group (for any reason whether or not in breach of
applicable labor laws), and the Participant irrevocably releases the Company and
the Participating Company Group from any such claim that may arise. If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen then, by accepting this Agreement, the Participant
shall be deemed irrevocably to have waived the Participant’s entitlement to
pursue such a claim.


11.           Delivery of Documents and Notices.  Any document relating to
participating in the Plan and/or notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, with
postage and fees prepaid, addressed to the other party at the e-mail address, if
any, provided for the Participant by a Participating Company or at such other
address as such party may designate in writing from time to time to the other
party.


(a)           Description of Electronic Delivery.  The Plan documents, which may
include but do not necessarily include: the Plan prospectus, this Agreement and
U.S. financial reports of the Company, may be delivered to the Participant
electronically.  In addition, the Participant may deliver electronically any
notices called for by this Agreement.  Such means of delivery may include but do
not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at the Board’s
discretion.


(b)           Consent to Electronic Delivery.  The Participant acknowledges and
consents to the electronic delivery of the Plan documents and notice pursuant to
this Agreement.  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost if
the Participant contacts the Company by telephone, through a postal service or
electronic mail at equity@adobe.com.  The Participant further acknowledges that
the Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, the Participant
understands that the Participant must provide the Company or any designated
third party with a paper copy of any documents delivered electronically if
electronic delivery fails.  Also, the Participant understands that the
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at equity@adobe.com.

 
7

--------------------------------------------------------------------------------

 

12.           Successors and Assigns.  This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Participant, his or her heirs,
executors, administrators, successors and assigns.


13.           Securities Law Compliance. The grant and issuance of the Stock
under this Award shall be subject to compliance with all applicable requirements
of federal, state or foreign law with respect to such securities. The
Participant may not be issued any shares of Stock if such issuance would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, the
Participant may not be issued any shares of Stock unless (i) a registration
statement under the Securities Act shall at the time of issuance be in effect
with respect to the shares or (ii) in the opinion of legal counsel to the
Company, the shares may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. YOU ARE
CAUTIONED THAT THE SHARES MAY NOT BE ISSUED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares of Stock shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the issuance of any shares of Stock pursuant to this
Agreement, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.


14.           Data Privacy Consent.  The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this document by
and among the members of the Participating Company Group for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.


The Participant understands that the Company and the Participating Company Group
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of any entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  The
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country.  The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant’s local human resources
representative.  The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan.  The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.  The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Participant’s
local human resources representative.  The Participant understands, however,
that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan.  For more information on the
consequences of the Participant’s refusal to consent or withdrawal of

 
8

--------------------------------------------------------------------------------

 

consent, the Participant understands that he or she may contact the
Participant’s local human resources representative.


15.           Integrated Agreement.  This Agreement, together with the
Superseding Agreement, if any, and the Plan constitutes the entire understanding
and agreement of the Participant and the Participating Company Group with
respect to the subject matter contained herein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Participating Company Group with respect to such subject
matter other than those as set forth or provided for herein.  In the event of
any conflict between the provisions of this Agreement and those of the Plan, the
provisions of the Plan shall control.  In the event of any conflict between the
provisions of this Agreement and/or the Plan and the provisions of the
Superseding Agreement, the Superseding Agreement shall control.


16.           Applicable Law and Venue.  This Agreement shall be governed by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Agreement,
the parties herby submit to and consent to the jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of Santa Clara County, California, or the federal courts of the United States
for the Northern District of California, and no other courts, where this
Agreement is made and/or performed.


17.           Application of Code Section 409A.  Notwithstanding any other
provision of this Agreement, to the extent that (i) one or more of the payments
or benefits received or to be received by the Participant pursuant to this
Agreement would constitute deferred compensation subject to the requirements of
Code Section 409A, and (ii) the Participant is a “specified employee” within the
meaning of Code Section 409A, then such payment or benefit (or portion thereof)
will be delayed until the earliest date following the Participant’s “separation
from service” with the Participating Company Group within the meaning of Code
Section 409A on which the Company can provide such payment or benefit to the
Participant without the Participant’s incurrence of any additional tax or
interest pursuant to Code Section 409A, with all payments or benefits due
thereafter occurring in accordance with the original schedule.  In addition,
this Award and the payments and benefits to be provided hereunder are intended
to comply in all respects with the applicable provisions of Code Section 409A.


ADOBE SYSTEMS INCORPORATED
ESCROW AGENT
By: ­­­­­__________________________________
Shantanu Narayen
Chief Executive Officer
Adobe Systems Incorporated
Address:        345 Park Avenue
San Jose, CA 95110-2704
By: ­­­­­__________________________________
[Designee of Corporate Secretary]
[Title]
Adobe Systems Incorporated
Address:        345 Park Avenue
San Jose, CA 95110-2704



The Participant represents that he or she is familiar with the terms and
provisions of this Agreement and hereby accepts the Stock subject to all of the
terms and provisions thereof.  The Participant hereby agrees

 
9

--------------------------------------------------------------------------------

 

to accept as binding, conclusive and final all decisions or interpretations of
the Board upon any questions arising under this Agreement.

 
10

--------------------------------------------------------------------------------

 

Exhibit A


Restricted Stock Award
Determination of Vesting




This Exhibit A is attached to the Restricted Stock Award Grant Agreement between
________________ and Adobe Systems Incorporated, dated __________________,
covering _______________ shares and is incorporated by reference therein.


Vesting Schedule:  [Except as otherwise provided in a Superseding Agreement, the
Award shall vest as to 1/3rd of the shares of Stock subject to the Award on the
one year anniversary of the Grant Date (the “First Vesting Date”), and
thereafter as to 1/3rd of the shares of Stock subject to the Award on each of
the second and third anniversaries of the Grant Date (each such date, a “Vesting
Date”), so that the Award will be fully vested as of the third anniversary of
the Grant Date; provided, however, that the Participant continues to render
Service through each such vesting date.]



 
11

--------------------------------------------------------------------------------

 
